09-4922-ag
         Balliu v. Holder                                                              BIA

                                                                               A098 040 309
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                ROSEMARY S. POOLER,
10                DEBRA ANN LIVINGSTON,
11                       Circuit Judges.
12       _______________________________________
13
14       FLORJAN BALLIU,
15                Petitioner,
16
17                          v.                                  09-4922-ag
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONER:               Andrew P. Johnson, New York, New
26                                     York.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General; Lyle D. Jentzer, Senior
30                                     Litigation Counsel; Jeffrey L.
31                                     Menkin, Trial Attorney, Office of
32                                     Immigration Litigation, United
 1                             States Department of Justice,
 2                             Washington, D.C.

 3       UPON DUE CONSIDERATION of this petition for review of a

 4   decision of the Board of Immigration Appeals (“BIA”), it is

 5   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 6   review is DENIED.

 7       Florjan Balliu, a native and citizen of Albania, seeks

 8   review of an October 29, 2009, order of the BIA denying his

 9   motion to reopen. In re Florjan Balliu, No. A098 040 309

10   (B.I.A. Oct. 29, 2009).     We assume the parties’ familiarity

11   with the underlying facts and procedural history of this

12   case.

13       We review the BIA’s denial of Balliu’s motion to reopen

14   for abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517

15   (2d Cir. 2006).     An alien may file only one motion to reopen

16   and must do so within 90 days of the final administrative

17   decision. Luna v. Holder. 637 F.3d 85, 95-96 (2d Cir. 2011);

18   8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).     Although

19   Balliu’s motion was indisputably untimely, there is no time

20   or numerical limitation if the alien establishes materially

21   “changed country conditions arising in the country of

22   nationality.”     8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8

23   C.F.R. § 1003.2(c)(3)(ii).

                                     2
 1       The BIA did not abuse its discretion in denying

 2   Balliu’s motion to reopen.    Balliu argues that the BIA erred

 3   by failing to properly consider and give weight to his

 4   father’s statement, the police report his father filed, and

 5   a newspaper article in the record.    To the contrary, the BIA

 6   specifically referenced those documents in its decision, and

 7   went on to find that, although the evidence supported the

 8   claim that Balliu’s father had been harmed, it indicated

 9   that the motivation for the attacks was criminal.     See

10   Ucelo-Gomez v. Mukasey, 509 F.3d 70, 74 (2d Cir. 2007) (harm

11   motivated by wealth is not persecution under the INA).

12   Balliu therefore essentially quarrels with the weight that

13   the BIA chose to afford to the documents, a decision that

14   lies within the BIA’s discretion.    See Xiao Ji Chen v. U.S.

15   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).

16       Moreover, the BIA’s determination that the attacks on

17   Balliu’s father were motivated by money rather than by the

18   family’s political opinion was not “arbitrary or

19   capricious.”   Ke Zhen Zhao v. U.S. Dep’t of Justice, 265

20   F.3d 83, 93 (2d Cir. 2001).    As the BIA found, the police

21   report and the local news article indicated only that the

22   motive behind those events was “a criminal demand for


                                    3
 1   money.”   In addition, the BIA pointed to a doctor’s report

 2   relating to injuries that Balliu’s father allegedly

 3   sustained in October 2008, which stated that the father

 4   “refused to inform the doctor of the cause” of his injuries.

 5   Indeed, the only record evidence suggesting a political

 6   motive for the attacks was the father’s statement, which the

 7   BIA reasonably determined was “less persuasive than these

 8   other reports, which appear to be more objective.”    See Jian

 9   Hui Shao v. Mukasey, 546 F.3d 138, 171 (2d Cir. 2008) (“We

10   do not ourselves attempt to resolve conflicts in record

11   evidence, a task largely within the discretion of the

12   agency”); see also Xiao Ji Chen, 471 F.3d at 342.

13       For the foregoing reasons, the petition for review is

14   DENIED.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18




                                   4